[Letterhead of Imaging Diagnostic Systems, Inc.] December 21, 2010 VIA EDGAR Securities and Exchange Commission Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn: Mr. Russell Mancuso, Branch Chief Re: Imaging Diagnostic Systems, Inc. Application For Withdrawal on Form AW pursuant to Rule 477 of the Securities Act of 1933, as amended, Post-Effective Amendment No. 4 to our Registration Statement on Form S-1/A1 (File No. 333-164309) Dear Mr. Mancuso: Please take this letter as a formal request of Imaging Diagnostic Systems, Inc. to withdraw the previously filed Post-Effective Amendment No. 4 to our Registration Statement on Form S-1/A1 (File No. 333-164309) which was initially filed on December 2, 2010. This request is being made as Imaging Diagnostic Systems, Inc. has agreed to withdraw this Post-Effective Amendment in accordance with our response yesterday to the SEC’s comment letter dated December 16, 2010.This Post-Effective Amendment was not declared effective and no common shares were issued in connection with this Post-Effective Amendment. If you have any questions regarding this letter, please contact the Company’s legal counsel, Robert B. Macaulay at (305) 530-4026. Sincerely, Imaging Diagnostic Systems, Inc. By: /s/ Linda B. Grable Linda B. Grable Chief Executive Officer cc: Mary Beth Breslin (Securities and Exchange Commission) Robert B. Macaulay (Carlton Fields, P.A.)
